DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 06/14/2019.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 objected to because of the following informalities: “…the switching apparatus is configured…” should be change to “…the switching apparatus are configured…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding the limitation “inductance value of each electrical connection member is configured to balance the inductance values of the current- conductive branches.”, it is not clear what the inductance value is attempting to be balance relative to what structure.  I.e. balancing each branch relative to one another having e.g. each branch having the same inductance value or simply tuning each inductance value for each branch individually to have an equivalent inductance value in parallel.  For the sake of examining limitation has been interpreted as modifying each inductance value to have an overall balance inductance value in parallel to drive the circuit towards design requirements.     
Claims 2-10 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 1-2 & 5 rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (20060097748 and hereinafter as Naka) in view of She et al. (20170047857) 

Regarding claim 1. Naka teaches a switching apparatus [switching device in fig 1] comprising a plurality of current-conductive [see branches between 7 and 4] branches connected in parallel between first [terminal 7] and second terminals [terminal 4], wherein the inductance value of each electrical connection member is configured to balance the inductance values of the current- conductive branches [¶58 discloses that the inductance values are modified depending the type of wires use, thus providing an overall balance inductance parallel value]. 
While Naka teaches a circuit comprising: each current-conductive branch including at least one respective electrical connection member [IN1-IN13] in series connection with at least one respective switch between the first and second terminals [i.e. 7 and 4].
However, Naka does not explicitly mention the respective switch being a gas tube switch.  
Whereas She teaches a semiconductor using gas tube switches [¶23].
[¶23].

Regarding claim 2. Naka as modified teaches the switching apparatus according to Claim 1 wherein at least one of the electrical connection members is or includes a reactor [any one of L1-L13, Naka], wherein the inductance value of the or each reactor is configured to balance the inductance values of the current-conductive branches [Naka ¶58].   

Regarding claim 5. Naka as modified teaches the switching apparatus according to preceding claims Claim 1 wherein the gas tube switches are positioned in a symmetrical arrangement about a reference axis extending through the terminals [switches are positioned symmetrically in Naka]. 


Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. in view of She et al. and further in view of NPL (https://www.allaboutcircuits.com/tools/coil-inductance-calculator/)

However, Naka as modified does not explicitly mention wherein the or each reactor is arranged as a coil, and the number of coil turns in the or each reactor (44) is defined to configure the inductance value of the or each reactor so as to balance the inductance values of the current-conductive branches.
  Whereas as NPL teaches the design calculation to acquire a specific inductance value [see page 1, shows equation to manipulate inductance value].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of to adjust a threshold value, in this case using the teachings of NPL and modifying the dimensions of an inductor and incorporate them in Naka’s inductors to achieve a specific inductance value in order to drive circuit towards design requirement  

Regarding claim 4. Naka as modified teaches the switching apparatus according to Claim 1.
However, Naka as modified does not explicitly mention wherein the electrical connection members are dimensioned to configure their respective inductance values so as to balance the inductance values of the current- conductive branches.
Whereas as NPL teaches the design calculation to acquire a specific inductance value [see page 1, shows equation to manipulate inductance value].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of to adjust a threshold value, in this case using 


Allowable Subject Matter
Claims 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839